Citation Nr: 0513446	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Atlanta, Georgia, which determined that a previously 
denied claim for service connection for right knee condition 
was not reopened because no new and material evidence was 
submitted.


FINDINGS OF FACT

1.  In an unappealed decision, dated September 1956, the RO 
denied the veteran's claim of entitlement to service 
connection for internal derangement right knee.

2.  The new evidence submitted subsequent to the September 
1956 decision does not bear directly and substantially upon 
the specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's September 1956 decision denying the veteran's claim for 
service connection for internal derangement right knee, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for right knee condition in September 1956.  There 
was no appeal and the RO's decision is final.  See 38 
U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen the claim, and in 
May 2002 the RO denied the claim.  The veteran has appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

At the time of the RO's September 1956 denial of the claim, 
there was no competent evidence showing that the veteran's 
right knee condition was incurred in or aggravated by his 
service.  

Evidence received since the RO's September 1956 decision 
includes VA progress notes from January 2001 to August 2001 
and private medical records from Chiefland Medical Center 
from March 1998 to December 2000 and Dr. Blake from April 
2002.  

This evidence, which was not of record at the time of the 
RO's September 1956 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
these records are not material under the regulations because 
the evidence relates only to the veteran's current condition 
and does not relate to an unsubstantiated fact.  Medical 
records describing the veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992).  The new evidence does not link appellant's 
right knee condition to his service.  Any statements relating 
to an in service injury appear to be only by history and are 
not medical opinions as to the date of onset of his disease 
process.  Accordingly, this evidence does not pertain to one 
of the evidentiary defects which were the basis for the RO's 
September 1956 decision and does not provide a reasonable 
possibility of substantiating the claim.  The Board therefore 
finds that the submitted evidence does not bear directly and 
substantially upon the issue at hand, that the evidence is 
not probative of the issue at hand, and is not material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Therefore, the claim is not reopened.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id. This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
April 2002 letter contained a specific request that the 
veteran provide additional evidence in support of his claims.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he should 
"send the information describing additional evidence or the 
evidence itself" to the RO.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
November 2003 SOC.


ORDER

The claim of entitlement to service connection for right knee 
condition is not reopened.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


